AO245B                  (Rev. 11/16) Judgment in a Criminal Case
                        Sheet 1
silvis Paul brian JNC
AO245B                   Judgment in a Criminal Case




                                                                     UNITED STATES DISTRICT COURT
                                                                                          District of Alaska
                        UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE
                                   v.                                                              (For Probation)
                                                        PAUL BRIAN SILVIS                          Case Number:              3:19-CR-00036-01-SLG
                                                                                                   USM Number:               20641-006
                                                                                                   Kevin T. Fitzgerald
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
☒ pleaded guilty to count(s) 1 and 2 of the Indictment
☐ pleaded nolo contendere to count(s)
  which was accepted by the court.
              



☐ was found guilty on count(s)
  after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                                                       Nature of Offense                                                  Offense Ended   Count
16 U.S.C. § 3372(a)(2)(A)                                             Violation of the Lacey Act                                           12/1/2016       1

16 U.S.C. § 3372(a)(2)(A)                                             Violation of the Lacey Act                                           12/1/2016       2




The defendant is sentenced as provided in pages 2 through 66 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
 ☒Count(s)                                            3 and 4 of the Indictment
                                                       ☐ is       ☒ are     dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.
                                                                                                   1/22/2020
                                                                                                   Date of Imposition of Judgment
                                                                                                     S/SHARON L. GLEASON
                                                                                                   Signature of Judge

                                                                                                   Sharon L. Gleason, United States District Judge
                                                                                                   Name and Title of Judge

                                                                                                   1/31/2020
 Sheet 1
                                                                                                   Date




                                                       Case 3:19-cr-00036-SLG Document 45 Filed 01/31/20 Page 1 of 6
AO245B                       (Rev. 11/16) Judgment in a Criminal Case
                             Sheet 4 — Probation
                                                                                                                              Judgment — Page 2 of 6
DEFENDANT:                                 Paul Brian Silvis
CASE NUMBER:                               3:19-CR-00036-01-SLG

Sheet 4 — Probation
                                                                        PROBATION
You are hereby sentenced to probation for a term of:                      5 years                            .


                                                                   MANDATORY CONDITIONS
1.                    You must not commit another federal, state or local crime.
2.                    You must not unlawfully possess a controlled substance.
3.                    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
                      placement on probation and at least two periodic drug tests thereafter, as determined by the court.
                        ☒The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
                              future substance abuse. (check if applicable)
4.                    ☒You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                        restitution. (check if applicable)
5.                    ☐You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.                    ☐You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
                        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
                        where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.                    ☐You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached pages.




                                    Case 3:19-cr-00036-SLG Document 45 Filed 01/31/20 Page 2 of 6
 AO245B                        (Rev. 11/16) Judgment in a Criminal Case
                               Sheet 4A — Probation
                                                                                                                             Judgment — Page 3 of 6
 DEFENDANT:                                  Paul Brian Silvis
 CASE NUMBER:                                3:19-CR-00036-01-SLG

 Sheet 4A — Probation
                                                       STANDARD CONDITIONS OF SUPERVISION
 As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
 imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
 tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
 conduct and condition.
 1.                     You must report to the probation office in the federal judicial district where you are authorized to reside within 72
                        hours of the time you were sentenced, unless the probation officer instructs you to report to a different probation
                        office or within a different time frame.
 2.                     After initially reporting to the probation office, you will receive instructions from the court or the probation officer
                        about how and when you must report to the probation officer, and you must report to the probation officer as
                        instructed.
 3.                     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
                        permission from the court or the probation officer.
 4.                     You must answer truthfully the questions asked by your probation officer.
 5.                     You must live at a place approved by the probation officer. If you plan to change where you live or anything about
                        your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
                        before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you
                        must notify the probation officer within 72 hours of becoming aware of a change or expected change.
 6.                     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
                        probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
                        view.
 7.                     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
                        excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
                        unless the probation officer excuses you from doing so. If you plan to change where you work or anything about your
                        work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before
                        the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
                        circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
                        change.
 8.                     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
                        has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
                        the permission of the probation officer.
 9.                     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.                     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
                        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
                        person such as nunchakus or tasers).
11.                     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
                        informant without first getting the permission of the court.
12.                     If the probation officer determines that you pose a risk to another person (including an organization), the probation
                        officer may require you to notify the person about the risk and you must comply with that instruction. The probation
                        officer may contact the person and confirm that you have notified the person about the risk.
13.                     You must follow the instructions of the probation officer related to the conditions of supervision.




                                      Case 3:19-cr-00036-SLG Document 45 Filed 01/31/20 Page 3 of 6
AO245B                    (Rev. 11/16) Judgment in a Criminal Case
                          Sheet 4D — Probation
                                                                                                                             Judgment — Page 4 of 6
DEFENDANT:                              Paul Brian Silvis
CASE NUMBER:                            3:19-CR-00036-01-SLG


Sheet 4D — Probation
                                                    SPECIAL CONDITIONS OF SUPERVISION

                       1. The defendant shall serve a period of 6 months in Home Incarceration. During this period of Home
                          Incarceration, the defendant shall submit himself to a location monitoring program to be determined by the
                          Probation Office. While under home incarceration, the defendant is subject to 24-hour curfew, and with
                          the permission of the probation office, may leave for medical and legal related appointments only.

                       2. The defendant shall disclose all assets and liabilities to the probation office. The defendant shall not
                          transfer, sell, give away, or otherwise convey any assets, without first consulting with the probation office.

                       3. The defendant shall submit to a warrantless search of person, residence, vehicle, personal effects, place of
                          employment, and other property by a Federal probation or pretrial services officer or other law enforcement
                          officer, based upon reasonable suspicion of contraband or a violation of a condition of supervision. Failure
                          to submit to a search may be grounds for revocation of supervision.

                       4. The defendant shall complete 100 hours of community work service during and as a condition of
                          supervision and on a schedule to be determined by the probation officer.

                       5. The defendant shall publish the following statement on a 1/6 page in the next issue of, “The Alaskan
                          Professional Hunter Association Magazine”:

                           My name is Paul Brian Silvis. Over 2009 to 2016, I violated federal and State of Alaska wildlife laws in
                           and around the Noatak National Preserve. Using the name "Orion Outfitters," I guided brown bear ad
                           moose hunters without being a registered guide-outfitter or having the appropriate hunting and business
                           licenses. This included filing false paperwork with the State of Alaska, which concealed the illegal nature
                           of the hunts. The Alaska Wildlife Troopers and National Park Service investigated my crimes. I apologize
                           to all Alaskans, and all honest hunters and guides. This message was ordered by the Court as part of my
                           sentence for violating the Lacey Act. It is a federal crime to import. export. transport. sell, receive, acquire,
                           or purchase in interstate commerce, any fish or wildlife taken in violation of state or federal law.

                       6. The defendant shall not hunt in the State of Alaska for the remainder of his lifetime.

                                                         ///////////////////////////////////////////////////

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at www.uscourts.gov.

Defendant’s Signature                                                                                      Date




                                 Case 3:19-cr-00036-SLG Document 45 Filed 01/31/20 Page 4 of 6
AO245B                                          (Rev. 11/16) Judgment in a Criminal Case
                                                Sheet 5 — Criminal Monetary Penalties
                                                                                                                                                                                     Judgment — Page 5 of 6
DEFENDANT:                                                    Paul Brian Silvis
CASE NUMBER:                                                  3:19-CR-00036-01-SLG
                                                                               CRIMINAL MONETARY PENALTIES
Sheet 5 — Criminal Monetary Penalties
                                        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                                                                                Sheet 5 — Criminal Monetary Penalties




                                                      Assessment                   JVTA Assessment*                                                     Fine                 Restitution
TOTALS                                            $ 200                        $                                                             $ 20,000                      $ 2,000

☐                                        The determination of restitution is deferred until                                    An Amended Judgment in a Criminal Case (AO 245C)
                                         will be entered after such determination.
☒
                                         The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
                                         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
                                         otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
                                         victims must be paid before the United States is paid.


Name of Payee                                                                              Total Loss**                              Restitution Ordered                       Priority or Percentage
Victim A                                                                                                                                          $1,000
Victim B                                                                                                                                          $1,000




TOTALS                                                                                          $ 0.00                                                         $2,000.00


☐                                        Restitution amount ordered pursuant to plea agreement $

☒                                        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
                                         the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
                                         subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
☐                                        The court determined that the defendant does not have the ability to pay interest and it is ordered that:
                                         ☐ the interest requirement is waived for the ☐ fine    ☐ restitution
                                         ☐ the interest requirement for the ☐ fine      ☐ restitution is modified as follows:

*                                          Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

**                                        Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
                                          offenses committed on or after September 13, 1994, but before April 23, 1996.




                                                       Case 3:19-cr-00036-SLG Document 45 Filed 01/31/20 Page 5 of 6
AO245B                                    (Rev. 11/16) Judgment in a Criminal Case
                                          Sheet 6 — Schedule of Payments
                                                                                                                                                           Judgment — Page 6 of 6
DEFENDANT:                                              Paul Brian Silvis
CASE NUMBER:                                            3:19-CR-00036-01-SLG

Sheet 6 — Schedule of Payments
                                                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A ☒ Lump sum payment of                                                $22,200                         due immediately, balance due
                                     ☐ not later than 2/15/2020      , or
                                     ☒ In accordance with ☐C, ☐D, ☐ E, or ☒F below; or 

B ☐Payment to begin immediately (may be combined with ☐C, ☐D, ☐ E, or ☐F below); or
  
     Payment in equal                     (e.g., weekly, monthly, quarterly) installments of $                        over a
C ☐
     period of                   (e.g., months or years), to commence                          (e.g., 30 or 60 days) after the
     date of this judgment; or
  
     Payment in equal                                                                (e.g., weekly, monthly, quarterly) installments of   $                         over a
D ☐
     period of                                                           (e.g., months or years), to commence                                 (e.g., 30 or 60 days) after
                                     Release from imprisonment to a term of supervision; or
E ☐Payment during the term of probation will commence within                                                                                 (e.g., 30 or 60 days) after release
                                     from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
  
F ☒ Special instructions regarding the payment of criminal monetary penalties:
  
                                     Any unpaid amount is to be paid during the period of probation in monthly installments of not less than 10% of the defendant’s
                                     gross monthly income or $25, whichever amount is greater. Interest shall not be waived.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program are made to the United States District Court, District of Alaska. For restitution
payments, the Clerk of the Court is to forward money received to the party(ies) designated to receive restitution specified on the
Criminal Monetary Penalties (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐Joint and Several
  Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
 and corresponding payee, if appropriate.



☐The defendant shall pay the cost of prosecution.

☐The defendant shall pay the following court cost(s):

☐The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.



                                                 Case 3:19-cr-00036-SLG Document 45 Filed 01/31/20 Page 6 of 6
